Citation Nr: 9934044	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for anxiety, currently 
rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's service-connected anxiety disorder is 
currently manifested by complaints of nerves, occasional 
depression, and sleep difficulty, but objectively on recent 
VA psychiatric examination the appellant appeared 
cooperative, oriented, with logical, coherent and goal-
directed thought processes, with appropriate mood and affect 
(although slightly depressed), and with intact judgment, 
insight, and memory.  A Global Assessment of Functioning 
Scale score of 50 was assigned in April 1999, which was 
predicated on the presence of continuous anxiety symptoms 
with intermittent depressive symptoms and a constriction of 
life pursuits over many years due to anxiety.

2.  The appellant does not have single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation, nor does he have single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for anxiety are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9400 (1999).

2.  The appellant lacks entitlement under the law to a total 
disability evaluation based upon individual unemployability 
due to service-connected disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has requested an increased rating for anxiety 
disorder.  Service connected was established for this 
condition by a rating decision dated September 1958.  Since 
this condition was previously service connected and rated, 
and the appellant asserts that it has increased in severity, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  This obligation 
was satisfied by the December 1994 and April 1999 
examinations at the VA Medical Center (VAMC) in Mountain 
Home, Tennessee, described below, supplemented by records of 
the appellant's ongoing VA outpatient treatment, and the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.

Service records show that the appellant served in Normandy, 
Northern France and the Rhineland during World War II.  
Service medical records reflect, in November 1944, a 
diagnosis for psychoneurosis, anxiety state, recurrent, 
associated with combat.  The appellant was honorably 
discharged in February 1946.  Thereafter, the record shows 
that he worked for the Meade Corporation, a paper company, 
where he was a cutter and then a guard until 1972 when he 
retired.

A VA hospital report for the period of October 1971 to May 
1972 reflects that the appellant voluntary admitted himself 
for complaints of anxiety symptoms through the court.  It was 
noted that he had been drinking heavily for the past 5 years 
and this had caused interference with family, social, and 
occupational life.  He reported that he last worked in 
September 1971.  The appellant was admitted and entered in 
the Alcohol Therapy Program.  He was allowed one pass, for 
one day, during his admission and he reportedly just "got 
drunk."  At discharge, the appellant was deemed competent, 
non-psychotic, with "a job to return to."  He was noted to 
have severe anxiety neurosis.

Records from the Social Security Administration (SSA) reflect 
that the appellant was deemed disabled from December 1975 due 
to severe cervical osteoarthritis with cervical radiculitis 
and nerve root compression, and anxiety neurosis.  Associated 
medical records show that the appellant reported he had 
retired because "he didn't have the grip in his hands to 
continue" to work.  He reported that he worked in the paper 
company cutting department for 27 years and elected not 
receive retirement pay until age 62 so that his benefits 
would be larger at that time.  The appellant stated that he 
believed his neck and arm pain were the conditions that kept 
him from working.  A psychological evaluation report dated 
August 1983 reflects that the appellant had an 8th grade 
education and that he was divorced since 1969.  He was well-
groomed, oriented with good memory, he had no impairment of 
thought processes, and he had appropriate affect and mood.  
There was no observable stress, anxiety or depression.  The 
appellant reported that he suffered a nervous breakdown after 
26 years of work and that he has not worked since that time.  
He complained of nerves and sleeping difficulty.  He was 
reportedly he was last hospitalized for nerves in 1978.  The 
appellant was diagnosed with anxiety neurosis and personality 
difficulties.  It was noted that the appellant's daily 
routine and interactions appeared to be significantly 
influenced by his personality problems, and that these 
problems would interfere with sustained job performance 
although he was capable of following simple instructions.

In February 1994, during VA outpatient treatment, the 
appellant reported symptoms of depression, social withdrawal, 
and insomnia.  He was diagnosed with major depression.  In 
June and August 1994, the appellant stated that he "needs 
something for nerves."  He complained of nerves and 
difficulty sleeping.  He appeared thin, depressed and 
anxious.  He was prescribed Zoloft.  These records show that 
the appellant has multiple nonservice-connected physical 
disorders.

In July 1994, the appellant requested an increased rating for 
anxiety disorder, noting that he shakes due to nervousness, 
and he requested a total disability rating based on 
individual unemployability due to service-connected anxiety.  
He indicated that he could not drive and that his wife had to 
take off from work to take him to the doctor.

In December 1994, a VA psychiatric examination was conducted.  
The appellant reported that he retired in 1971 after a period 
of hospitalization for severe depression.  He reported that 
he currently lives with his sister.  He complained of a 
tremor of 4 to 5 years duration, which has grown increasingly 
severe and uncontrollable.  He further complained of memory 
loss, insomnia, occasional battle dreams, considerable 
appetite fluctuation, and anxiety.  The appellant noted that 
he had other disorders, which included stroke, coronary 
artery disease status post by-pass surgery, temporal 
arteritis, and congestive heart failure.  Objectively, the 
appellant was neatly and appropriate dressed, he was 
cooperative with logical and goal-directed thoughts, and his 
mood and affect were within normal limits.  He was oriented, 
immediate memory was intact, insight was fair, and there were 
no feelings of depression.  The appellant appeared anxious 
and concerned about his sleep.  He was deemed competent to 
handle VA funds.  The Axis I diagnoses were history of major 
depression, recurrent, requiring hospitalization, and chronic 
dysthymia with anxiety.  The Axis V Global Assessment of 
Functioning Scale score was 60.

On general VA examination in December 1994, the diagnoses 
included anxiety neurosis with dysthymia, heart disease, 
hypertension (ortho-hypertension), right internal carotid 
stenosis, temporal arteritis and vasculitis with severe 
headaches, anemia of chronic inflammatory disease, chronic 
obstructive pulmonary disease with cor pulmonale and 
congestive heart failure, status post cerebrovascular 
accident with left hemiparesis, degenerative joint disease 
with osteoarthritis of the right hip, right subdeltoid 
bursitis with degenerative osteoarthritis of the right 
shoulder and cervical spine, and relapsing peri-chondritis of 
the left knee.

VA outpatient treatment records for the period of December 
1994 through January 1996 reflect that the appellant was seen 
by the Mental Hygiene Clinic in May 1995, August 1995, and 
January 1996.  In May 1995, the appellant reported that he 
wanted a refill of his medication.  He stated that he slept 
better with Ambien.  His mood was fair, his appetite good, 
and his memory and energy level were reported as good.  The 
assessment was history of anxiety disorder and alcohol abuse 
in remission.  The plan was to refill his prescription for 
Paxil.  In August 1995, the appellant reported trouble 
sleeping due to hip pain and requested medication to help him 
sleep.  In January 1996, the appellant reported that he was 
"getting along pretty good."  He complained of arthritis 
limiting his activities.  He reported that his sleep schedule 
was quite variable, but that "I get enough sleep."  He 
reported a variable appetite, but noted that it was 
increasing lately.  He denied anhedonia.  Concentration was 
good.  There were no suicidal or homicidal thoughts.  
Objectively, the appellant was alert, cooperative, attentive, 
well-groomed with a hearing aid and cane to ambulate.  There 
was no evidence of tic or tremor.  Speech was hoarse, with 
normal rate and rhythm.  Thought processes were logical, 
coherent, and goal-directed.  The assessment was depression, 
well-controlled with present regimen.  He was continued on 
Paxil and Ativan.  He was to return to the clinic in 6 
months.

In April 1999, a VA psychiatric examination was performed.  
The appellant, age 74, reported that he had long-standing 
unemployment due to his anxiety disorder.  He complained that 
he "can't be still" and that he becomes depressed.  He 
reported receiving outpatient treatment for the past 15 years 
along with pharmocological treatment.  He alleged that his 
employment was terminated in 1981 because of anxiety problems 
and that he has been in receipt of SSA disability benefits 
since 1976.  He reported that his symptoms included anxiety, 
disturbed sleep, and nightmares involving World War II, which 
have increased since the bombings of Kosovo were initiated.  
The appellant reported that he spends most of his time at 
home and that he was unable to engage in his favorite 
activities because of physical limitations imposed by his 
(nonservice-connected) medical disorders.  He stated that he 
was mostly depressed because he was unable to do the things 
he likes to do, referring to physical limitations.  However, 
he noted that he sometimes attends church, when physically 
able to do so.  The appellant reported that he has been 
married to his current wife for 14-years, and that he has two 
sons from a previous marriage.  He reported that he has many 
close friends upon whom he can trust and rely if necessary 
for assistance.  His previous hobbies included fishing and 
gardening, but he reported that his deteriorating physical 
condition prevents him from engaging in these activities.

Objectively, on this examination, the appellant appeared 
slightly underweight, with good grooming and excellent eye 
contact.  There were no abnormal tics or mannerism, except 
for a slight tremor when writing.  Speech was hoarse 
(apparently due to throat cancer).  He was cooperative and 
oriented with logical, coherent and goal-directed thought 
processes.  His mood was "pretty fair today," but it 
fluctuated according to the appellant.  Mood was consistent 
with overall affect.  There was no evidence of anxiety.  The 
appellant appeared slightly depressed.  Judgment was 
excellent and cognitive processes were grossly intact, except 
for complaints of poor memory.  The examiner concluded that 
the appellant is "severely impaired in the vocational arena 
but at this point in his life it appears to be largely 
because of his physical limitations and secondarily due to 
his psychiatric limitations."  The examiner further stated 
that the appellant's "anxiety medications were helping him 
during the day although he continues to have night time 
symptoms that have not been adequately treated with his 
current regimen."  It was noted that the appellant has 
adequate social supports to sustain him and that he was 
currently capable of managing his financial affairs.  The 
diagnosis was generalized anxiety disorder with at times 
secondary symptoms of depression.  A GAF score of 50 was 
assigned, indicating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or serious impairment in social or occupational functioning 
(e.g., no friends, or unable to keep a job).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  GAF scores 
are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations." Id.  The examiner commented that 
this GAF score was based on "continuously present anxiety 
symptoms with intermittent depressive symptoms and a 
constriction of life pursuits over many years due to 
anxiety."  The examiner noted that the appellant's symptoms 
have contributed to his occupational and social impairment 
over the past 25-years, but that "much of his current 
impairment is related to a variety of deteriorating physical 
conditions that he has, and these cannot be reflected in his 
GAF score by definition."

ANALYSIS

A.  Claims for Increase

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Prior to November 7, 1996, anxiety disorders and neuroses 
(i.e., generalized anxiety disorder and mixed type 
psychoneurosis) were evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  38 
C.F.R. § 4.132, DC 9400 (1995).  Under this formula, a 50 
percent rating is appropriate where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
appropriate.  Finally, a 100 percent (total) disability 
rating is assigned where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, and where there exist 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The individual must be demonstrably unable 
to obtain or retain employment.

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9400 as revised), dysthymic disorder 
and generalized anxiety disorder are evaluated using criteria 
from the general rating formula for mental disorders.  Under 
this formula, where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  A 70 percent rating is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure or irrelevant, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to maintain 
effective relationships.  A 100 percent rating is only 
appropriate in those cases where there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting one's self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, one's own occupation or one's own name.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; see Rhodan v. West, 12 Vet.App. 
55, 57 (1998).  In this instance, the appellant's claim for 
an increased rating was evaluated by VARO under the "old" 
and "new" criteria, and the appellant was notified of the 
applicable regulations in a Statement of the Case and 
Supplemental Statement of the Case.  As such, the appellant 
has not been prejudiced by the action in this case.  See 
Bernard v. Brown, 4 Vet.App. 384, 393-94 (1993).

In essence, the medical evidence of record along with the 
appellant's statements show that the appellant functions 
effectively within his family, though not without anxiety, 
sleep disturbance, and occasional depression.  On recent VA 
examinations, the appellant reported a 14-year marriage and 
close friendships with people whom he feels he may trust and 
rely upon if necessary.  Also, the examiner stated that the 
appellant has an adequate social support structure although 
the record contains no evidence of any active social life 
apart from attending church when he is physically able.  
Additionally, the appellant is clearly rational, cooperative 
and goal-oriented in his dealings with VA examiners and 
staff, as well as, with his family relationships, given the 
absence of evidence to the contrary.  The appellant seems 
somewhat preoccupied with his physical medical disorders and 
limitations, contributing to his anxiety and depression.

The Board notes the assignment of an Axis V GAF score of 50 
at the time of his most recent VA psychiatric examination in 
April 1999, and the assignment of a GAF score of 60 at the 
time of his December 1994 VA psychiatric examination.  Both 
these scores indicate the examiner's assessment that, at a 
minimum, the appellant has serious impairments in social or 
occupational functioning, such as no friends or the inability 
to keep or obtain a job, due to psychological factors alone.  
The Board finds that the medical evidence as a whole 
demonstrates that the appellant is considerably impaired by 
virtue of his service-connected psychological condition, with 
difficulty in establishing and maintaining effective work and 
social relationships.  This corresponds to an evaluation of 
50 percent under both the old and the recently revised rating 
criteria.  However, an evaluation of 70 percent or higher is 
not warranted under the new criteria, because the Board finds 
no evidence of ongoing suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical, obscure 
or irrelevant speech, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene; 
or of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, poor personal hygiene or behavior constituting a 
danger to the appellant or others.
Likewise, a 70 percent rating is not justified under the 
"old" criteria, because there is no evidence that the 
appellant's ability to establish and maintain effective or 
favorable relationships with people is severely impaired or 
of psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Again, the record shows that the 
appellant has been in a 14 year marriage-relationship and 
that he likes to attend church when physically able.  The 
psychiatric evidence of record does not show complaints of 
anxiety symptoms severely impairing his ability to establish 
and maintain favorable relationships.  The appellant stated 
that he has numerous close friendships with people whom he 
can rely upon.  Regarding "impairment in the ability to 
obtain or retain employment," we observe that the GAF score 
assigned the appellant on the April 1999 VA psychiatric 
examination suggests on its face unemployability due to 
service-connected psychiatric disability given the definition 
of the score in the DSM-IV.  However, in this case, the 
examiner carefully qualified the definition concerning the 
score when he indicated that the score of 50 was predicated 
on the "presence of continuous anxiety symptoms with 
intermittent depressive symptoms and a constriction of life 
pursuits over many years due to anxiety."  The psychiatric 
examiner further noted that, while the appellant's 
psychiatric disorder may have contributed to his occupational 
and social impairment over the past 25-years, "much of his 
current impairment is related to a variety of deteriorating 
physical conditions."  In view of the foregoing, the Board 
finds that a 70 percent or greater evaluation under the old 
criteria are not met.

Lastly, we note that a 100 percent disability rating under 
the old criteria requires virtual isolation within the 
community.  The record does not show that the appellant is 
isolated within his community because of psychiatric 
disability; rather, his activities and interactions seem to 
be limited due to physical disabilities.  Alternatively, a 
100 percent disability rating under the old criteria requires 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality or profound retreat from mature 
behavior.  These symptoms and findings have not been shown.

Accordingly, since the appellant's symptoms clearly 
correspond more closely to the criteria for a 50 percent 
evaluation than those for any higher evaluation, the Board 
concludes that an increased disability rating is not 
warranted under the schedule.  We note that the provision of 
38 C.F.R. § 3.102 is not for application in this case as 
there is not an approximate balance of the positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.

B.  Claims for a Total Rating Based on Individual 
Unemployability

As a preliminary matter, the Board finds that the claim for a 
total rating based on individual unemployability (TDIU) is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  That is, the Board finds that the claim is not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for a TDIU rating when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent. 

The appellant contends that, although the combined evaluation 
for his disability is 50 percent, he is, in fact, unable to 
obtain or retain employment as a result of the service- 
connected anxiety disorder.  The appellant's primary work 
experience is as a cutter and guard in a paper mill.  He last 
worked in September 1971.  He reported shortly thereafter 
that he was unable to work because of neck pain with 
radiculopathy.  He has an 8th grade education.  The medical 
evidence of record shows that the appellant has significant 
physical disabilities that are not service-connected, which 
limit his ability to obtain and retain employment.

Service connection has been established for anxiety disorder 
(50%), residuals of left forearm fracture (0%), and right 
forehead scars (0%).  The combined service-connected 
disability rating is 50 percent.

The United States Court of Veterans Appeals has held that the 
concept of "well grounded" is limited to the character of 
the evidence submitted by the claimant.  In those cases where 
the law and not the evidence is dispositive, the claim should 
be denied on the basis that there is an absence of legal 
merit or that the claimant lack entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  In this case, the 
appellant has failed to state a claim upon which relief 
cannot be granted.  He does not have single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation, nor does he have single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  Therefore, the 
claim is dismissed.

The appellant's representative fervently argues that the 
evidence of record shows that the appellant was totally 
disabled and unemployed due to service-connected psychiatric 
disability beginning in 1971, the date of his last VA 
psychiatric hospitalization.  The VA hospital report cited by 
the representative shows a diagnosis for severe anxiety 
neurosis and entry to the VA in-house alcohol treatment 
program.  It does not reflect any opinion on employability 
and shows that the appellant had a job waiting for him at the 
time of discharge.  Moreover, records from SSA reflect that 
the appellant reportedly was unemployable beginning in 
December 1975 due to severe cervical osteoarthritis with 
cervical radiculitis and nerve root compression, which caused 
neck and arm pain.  SSA records suggest that the appellant 
was not unemployable at the time of his VA hospitalization in 
1971 and the SSA disability award in 1976 was primarily 
predicated on orthopedic disability although service-
connected anxiety was a contributing factor in the 
determination.  Accordingly, having reviewed the VA 
psychiatric hospitalization report cited by the appellant's 
representative, along with the other evidence of record, the 
Board does not find any basis to grant a 100 percent rating 
based on individual unemployability.


ORDER

An increased rating for anxiety is denied.

The TDIU claim is dismissed.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

